DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application has been amended as follows:

Listing of claims:
Claim 16. (Cancelled)

Allowable Subject Matter
Claims 1-6, 8-10, 12, 14, 15, 17-19 and 26-28 are allowed.

The following is an examiner’s statement of reasons for allowance:
The claimed invention was not reasonably found in the prior art. Identity verification, such as generating an attestation address is old and well known as evidenced by numerous prior art cited in the record including US Patent Publications US 2017/0317833 A1, US2016/0283941 A1 and US 2017/0352031 A1; and NPLs Bartoletti et al. (Listed as reference "U" in the PTO-892 dated 09/20/2021) and Zhang et al. (Listed as reference "U" in the PTO-892 dated 03/10/2022; Blockchain certificate management, such as issuing and authenticating blockchain based certificates is old and well known as evidenced by numerous prior art cited in the record including US Patent US 10,885,501 B2; and US Patent Publications US 2018/0167208 A1, US 2018/0048461 A1 and US 2018/0227131 A1; Hierarchical Deterministic Wallets, such as wallets compliant with the Bitcoin BIP32 standard is old and well known as evidenced by numerous prior art cited in the record including US Patent Publication US 2017/0317833 A1; and NPLs Package hdkeychain (Listed as reference "U" in the PTO-892 dated 09/04/2018), Araoz et al. (Listed as reference "V" in the PTO-892 dated 12/09/2020) and Maxwell et al. (Listed as reference "W" in the PTO-892 dated 12/09/2020).
The cited prior art, however, does not teach or suggest, alone or in combination: "deploying the first seal contract on a user identity management blockchain network, the transaction deploying the first seal contract being signed by the first toughened primary child private key of the first toughened hierarchical deterministic wallet; receiving from a certification authority an access request for the first seal contract to verify an identity of the user; sharing the data comprised by the first seal contract with the certification authority to verify the identity of the user; receiving a certification contract from a certification authority; and deploying the certification contract on the user identity management blockchain network", in which the key used to sign the first seal contract (first toughened primary child private key) is derived  "by applying a private CKD function to a combination of the first toughened parent private key, the first parent chain code, and the enhanced parent private key", as required by independent claims 1 and 17. While the concepts are not unknown in the art on an individual basis, the particular requirements of the claim when viewed as a whole would make any combination of prior art references only viable with hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685